Case 1:19-cv-09038-GBD-SDA Document 69 Filed 08/27/20 Page 1 of 3

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

August 27", 2020

The Honorable Stewart D. Aaron

Southern District of New York

Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C

New York, New York 10007
Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

To remind your Honor, | represent Plaintiff Dino Antolini and write in furtherance to your order of
August 7, 2020 [DE 63] and in our continuing quest to obtain responses to our discovery
demands. On August 12, 2020 | sent my letter to defendants with my itemized agenda of the
matters to be discussed during our meet and confer, which | had to pursue him to schedule, by
both emails and phone calls for almost a week. After the meet and confer on August 18 | sent
defendants’ lawyer my letter outlining our discussion. A week later, in contravention of your order,
supra, | received defendants’ “annotated letter correcting and modifying” letter. True to form, their
version of the conversation was twisted. | am attaching both for the Court.

In addition, they sent their purported supplemental responses to the following: Plaintiffs Requests
for the Production of Documents; responses to Plaintiff's First Set of Interrogatories; responses to
Plaintiffs Request for Production pursuant to Rule 26 (a)(2); responses to Plaintiff's First Request
for Fact and Expert Witness Interrogatories. Further, they have lied by omission to this Court by
refusing to respond to Plaintiff's Interrogatories by invoking the Southern District of New York
Local Civil Rule 33.3. Without question, nowhere in the history of this case has any Judge
precluded the use of interrogatories. Unbelievably, they also fail to advise your Honor that they
themselves have served multiple such requests (I am not referring to the ones involving my
relationship to Plaintiff) and to which they have received responses from Plaintiff.

Without Plaintiff waiving his right to seek real responses to all of our requested discovery, Plaintiff
at this juncture seeks to illustrate to your Honor the continued ‘talking out of both sides of your
mouth’ behavior of defendants and the ongoing stonewalling of this lawsuit by focusing on
Plaintiff's Request for Production. In counsel's ‘annotated letter’ responses, they keep on with
blocking the production of the financial information crucial to this case. Of note, whether the
principle of law is either ‘to the ‘maximum extent achievable’, or by ‘readily achievable’, the
financial makeup of the Subject Facility is paramount to achieve compliance with the ADA of this
facility. They have anointed themselves as the sole and final arbiter in this matter with such
statements as “To the extent that the requested information is sought to establish Defendants’
financial status, the requested information is overly broad in light of the documents that
Defendants are prepared to produce, subject to the entry of a protective order, which will provide
a sufficient overview of the corporate Defendant’s financial status.”
Case 1:19-cv-09038-GBD-SDA Document 69 Filed 08/27/20 Page 2 of 3

On the one hand they refuse to produce discovery, but yet seek a Confidential Agreement
between the parties, to which we have absolutely no objection to. In fact, | offered more than five
months ago to enter into such an agreement but they weren't interested. What we do object to is
the agreement they have offered. It is just what the Doctor ordered, as it is filled with such terms,
conditions and burdens that it will lead to more churning for the defendants as they will saturate
the Court and your affiant with more frivolous motion practice. Plaintiff is offering and is
submitting his agreement for the Courts’ consideration.

Moreover, in counsel’s responses they continue the same pattern of stonewalling by falsely
proffering to the Court that an individual cannot be held liable for violating the Americans with
Disabilities Act. Nothing could be further from the truth. No individual shall be discriminated
against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,
privileges, advantages, or accommodations of any place of public accommodation by any
person who owns, leases (or leases to), or operates a place of public accommodation. 42
U.S.C. § 12182(a). See Clement v. Satterfield, 927 F. Supp. 2d 297 (2013): Defendant's
argument that individuals are not proper defendants under Title III is unavailing. See Id. at 11.
Under Title III, liability may be imposed on “any person who owns, leases (or leases to), or
operates a place of public accommodation.” 42 U.S.C. § 12182(a) (emphasis added). “Nearly
every court that has decide the issue of individual liability under Title III has found that individuals
can be held responsible for violations of these prohibitions against discrimination if they own,
lease, or operate a place of public accommodation.” Guckenberger v. Boston Univ., 957 F.Supp.
306, 322 (D. Mass.1997) (internal citations and quotations omitted); see also Coddington v.
Adelphi Univ., 45 F. Supp.2d 211, 215 (E.D.N.Y.1999) (“The question of whether a person is a
proper defendant under the [Title III] turns not on whether the defendant is a person, partnership,
corporation or other entity but, instead, whether the defendant owns, leases or operates a place
of public accommodation within the meaning of the ADA.”); Howe v. Hull, 873 F. Supp. 72, 77 (N.
D. Ohio 1994) (“An individual may be subject to personal liability under [Title Ill] ... [t]o hold
differently would allow individuals with both the authority and the discretion to make decisions
based on a discriminatory animus to violate the ADA with a degree of impunity not envisioned by
Congress.”) Without a contrary decision from the Fourth Circuit, | agree with the majority of
American courts that individuals can be proper defendants under Title III.”

The mendacious pattern of defendants continues as they offer Gomez v. New York City Police
Department, 191 F. Supp. 3d 293, 303, for the proposition that there is no individual liability under
the ADA. However, even a cursory reading indicates this lawsuit was initiated pursuant to Article
VII, and not Article Ill as is the instant matter, wherein a former police officer brought an action
against New York City and its police department, alleging discrimination under Americans with
Disabilities Act (ADA), Title Vil, New York State Human Rights Law (NYSHRL), and New York
City Human Rights Law (NYCHRL), as related to her reassignment after workplace accident and
refusal to exempt her from overtime requirement or to transfer her to different position.

 

As the defendants know, or should know, Title VII is a provision of the Civil Rights Act of 1964
which prohibits discrimination in virtually every employment circumstance on the basis of race,
color, religion, gender, pregnancy, or national origin. Their guile in continuing their sordid
behavior is nothing to be admired.

Moreover, | have spoken with Mr. Antolini and he is prepared to discontinue his request for a jury |
if it will mean a trial date that much sooner, as he seeks to bring this discriminatory facility into
ADA compliance. He has also agreed for your Honor to preside over the trial.
Case 1:19-cv-09038-GBD-SDA Document 69 Filed 08/27/20 Page 3 of 3

Plaintiff renews all of his prior applications seeking discovery from defendants.

Thanking you for your time, | remain,

 

SHF/tc
To all counsel via ECF
